DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, 13-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 4-11, 13-16, 18, and 20 are directed to an abstract idea without significantly more. The claims recite a method of organizing human activity.

In regard to Claims 1 and 11, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[…] a method for training a preferred retinal locus of fixation for a person having an eye with a field of vision including an area of partially diminished or entirely degenerated visual acuity […] the method comprising:
- determining an inefficient retinal region (Inefficient PRL) for a specific vision task outside an area (Central Scotoma) of a partially diminished or entirely degenerated visual acuity in a field of vision of an eye of a person and a more efficient retinal region (Efficient PRL) for the specific vision task outside the area (Central Scotoma) of the partially diminished or entirely degenerated visual acuity in the field of vision of the eye of the person,
- detecting […] a gaze shift and a fixation phase of the eye of the person,
- inducing a preferred retinal locus of fixation (Efficient PRL) for the specific vision task outside the inefficient retinal region (Inefficient PRL), but in the more efficient retinal region by shifting the retinal locus of fixation from the inefficient retinal region outside 15 the area onto the more efficient retinal region outside the area, whereby the inducing the preferred retinal locus of fixation (Efficient PRL) for the specific vision task outside the inefficient retinal region (Inefficient PRL), but in the more efficient retinal region (Efficient PRL) comprises one or both of: 
providing a fixation target for the specific vision task to the person to 20 encourage the person to move a head, an eye, or the head and the eye to gaze with the retinal location of fixation of the eye of the person lying outside the inefficient retinal region (Inefficient PRL), or  
blocking the inefficient retinal region (Inefficient PRL) for the specific vision task to discourage the person to move the head, the eye, or the head and the eye to 25 gaze in a direction with the retinal location of fixation of the eye of the person lying inside the inefficient retinal region (Inefficient PRL),
wherein the providing the fixation target and/or the blocking of the inefficient retinal region (Inefficient PRL) is performed in response to the detected gaze shift.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer program stored on a non-transitory storage medium with program code, an eye tracker, a computer screen, a prismatic contact lens, an intraocular lens, an electrochromic device, an electro-optical device, refractive or diffractive spectacles, and/or a head mounted display, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer program stored on a non-transitory storage medium with program code, an eye tracker, a computer screen, a prismatic contact lens, an intraocular lens, an electrochromic device, an electro-optical device, refractive or diffractive spectacles, and/or a head mounted display,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 16-21B in Applicant’s specification.

	
	
	
	
	
	
	
	
	
	



Response to Arguments
	Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    272
    716
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  The statement made on page 9 of the prior Office action was that certain elements that are claimed by the Applicant in addition to its claimed abstract idea are “generic, well-known, and conventional”, and not that Applicant’s entire claimed invention is such.

	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    411
    710
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not identify to which of the two prongs of the two-part Mayo test that its argument applies.  Applicant argument appears to be that its claimed invention has “utility”, however, that is a separate burden from subject matter eligibility.  See MPEP 2104(III) and 2104(IV).

Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    203
    690
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  The degree of specificity with which an invention is claimed is not necessarily dispositive to whether or not it claims an abstract idea without “significantly more”.  See, e.g., the eleven-step method claim invalidated by the CAFC in Ultramercial.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715